Exhibit 10.38

 

11/11/2019

 

Bioxytran

233 Needham Street

Suite 300

Newton, MA 02464

 

Dear David,

 

As we discussed, I believe that FON Consulting LLC (“FON”) and Bioxytran, Inc.
(the “Company”) can work together to make the pertinent introductions that you
are looking for.

 

Here is the road map to success that we discussed - it is a tried and true
approach to positioning you as thought leaders in the Family Office space.

 

Successfully attracting Family Offices requires brand building and developing
direct dialogues. The benefit of working with Family Office Networks is that we
offer the perfect opportunity for you to do both. By utilizing our events and
profile raising roadshows, Bioxytran will be able to leverage its brand and
position itself as the thought leader within the family office and alternative
asset community. Ultimately, this will produce a ready conduit of clientele.

 

Objectives:

 

Leverage the community of family offices, sponsors, platforms and UHNWI that
produce a ready conduit of clientele for Bioxytran.

 

Based on the results from an initial planning session, Family Office Networks
will position you to the family office and alternative asset allocation
community. These services will include:

 

●Review and analysis of your value proposition, pitch and marketing material to
make sure it is optimized for the Family Office Networks community

 

●Strategic planning session (based on above review) with FON management on how
best to position Bioxytran to our family offices and alternative asset investing
community.

   

 

 

 

Personal Relationships:

 

The Company will build a direct following and most importantly leverage the
personal relationships that Family Office Networks has built over the decades.

 

These include:

 

●Family Office Introductions

●Industry Allocator Introductions

●Luncheons, symposiums and panel participation (introductory emails beforehand
and information for you to follow up afterward)

 

Events:

 

Family Office Networks produces over 100 events per year. These are extremely
efficient forums for our clients to meet the pertinent FO decision makers. Our
luncheons, symposiums, seminars and conferences are designed to highlight your
value proposition to FOs in a relaxed mutually beneficial environment. These are
effective in helping you make direct connections to the CIO, and FO decision
makers.

 

Brand Building:

 

The Company will increase its brand awareness to position itself as a thought
leader in your space.

 

Through the Family Office Networks:

 

●Technology platform

●Internal Press Releases

●Event Announcements

●Mixers

●Sponsorships (no additional cost)

 

Our technology platform includes:

 

●38 Regional FO Association websites

●Newsletters FON News and FON Luxury (Circulation 200k + Internal people)

●Internal Email messaging conduit

●Social Media Platform

●Internal PR Capability

●External PR Capability (if you so desire)

 

Ability to add linkable content which includes:

 

●Your website (linked back from our websites to your website)

●Videos – our new in-house studio is available for video production

●Press releases, etc.

●Dissemination/publication of thought leadership pieces, whitepapers and
educational material.

  

2

 

 

Family Office Associations (following is a partial list): 

 [ex10-38_001.jpg]

 

Fees & Expenses 

 

Professional fees: The Company agrees to cause to be delivered to FON a
“Commencement Bonus” payable in the form of 250,000 (two hundred fifty thousand)
shares of the Company’s Restricted Common Stock, which represents less than 5%
of the issued and outstanding shares of common stock in the Company. This
Commencement Bonus shall be issued to FON immediately following execution of
this Agreement and shall, when issued and delivered to FON, be fully paid and
non-assessable. The Company understands and agrees that FON has foregone
significant opportunities to accept this engagement. The shares of common stock
issued as a Commencement Bonus, therefore, constitute payment for FON’s
agreement to consult to the Company and are a non-refundable, non-apportionable,
and non-ratable retainer; such shares of common stock are not a prepayment for
future services and are fully earned by FON upon issuance. If the Company
decides to terminate this Agreement after entered into for any reason
whatsoever, it is agreed and understood that FON will not be requested or
demanded by the Company to return any of the shares of Common Stock paid to it
as Commencement Bonus hereunder. Further, if and in the event the Company is
acquired in whole or in part, during the term of this Agreement, it is agreed
and understood FON will not be requested or demanded by the Company to return
any of the shares of Common Stock paid to it hereunder. It is further agreed
that if at any time during the term of this Agreement, the Company or
substantially all of the Company’s assets are merged with or acquired by another
entity, or some other change occurs in the legal entity that constitutes the
Company, FON shall retain and will not be requested by the Company to return any
of the shares of Common Stock.

  

3

 

 

With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the “Shares”), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid, and non-
assessable and that the issuance and eventual transfer of them to FON pursuant
to this Agreement shall have been validly issued, fully paid, and non-assessable
and that the issuance, and any transfer of them to FON shall have been duly
authorized by the Company’s board of directors.

 

Term of Agreement 

 

Company hereby agrees to retain FON to act in a consulting capacity and provide
the services described above to the Company, and FON hereby agrees to provide
services to the Company commencing on the Effective Date and ending 6 months
from the Effective Date unless terminated earlier as discussed below. Upon
termination of this Agreement all of FON’s services shall cease including FON’s
hosting of any information, content or data regarding the Company on FON’s
technology platform.

 

Non-Assignability of Services 

 

FON’s services under this contract are offered to Company only and may not be
assigned by Company to any entity with which Company merges or which acquires
Company or substantially all of its assets. In the event of such merger or
acquisition, all compensation due to FON herein under the schedules set forth
herein shall remain due and payable, and any compensation received by FON may be
retained in the entirety by FON, all without any reduction or pro-rating and
shall be considered and remain fully paid and non-assessable. Notwithstanding
the non-assignability of FON’s services, Company shall assure that in the event
of any merger, acquisition or similar change of form of entity, that its
successor entity shall agree to complete all obligations to FON, including the
provision and transfer of all compensation herein and the preservation of the
value thereof consistent with the rights granted to FON by the Company herein.

 

Company acknowledges that, to the best of its knowledge, that it has not
violated any rule or provision of any regulatory agency having jurisdiction over
the Company. Company acknowledges that, to the best of its knowledge, Company is
not the subject of any investigation, claim, decree, or judgment involving any
violation of the SEC or securities laws.

 

4

 

 

Termination 

 

This Agreement may be terminated by FON during the term hereof by notice to the
Company in the event that the Company shall have provided materially inaccurate
or misleading information, of any type or nature, to FON, or failed or been
unable to comply in any material respect with any of the terms, conditions or
provisions of this Agreement on the part of the Company to be performed,
complied with or fulfilled within the respective times, if any, herein provided
for, unless compliance therewith or the performance or satisfaction thereof
shall have been expressly waived by FON in writing. Any termination of this
Agreement pursuant to this section shall be without liability of any character
(including, but not limited to, loss of anticipated profits or consequential
damages) on the part of the Company, except that the Company shall remain
obligated to pay the fees, other compensation and costs otherwise to be paid, as
set forth herein.

   

Status as Independent Contractor 

 

FON’s engagement pursuant to this Agreement shall be as independent contractor,
and not as a partner, joint venture, employee, officer or other agent of the
Company. Neither party to this Agreement shall represent or hold itself out to
be partner, joint venturer, employer or employee of the other. FON further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
FON and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor FON possesses the authority to bind each other
in any agreements without the express written consent of the entity to be bound.

 

Confidentiality 

 

This entire Agreement, including the terms of this Agreement, shall remain
confidential in its entirety and will not be disclosed to anyone without first
receiving written consent to do so. This is a material part of this Agreement.

 

Complete Agreement 

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement and its terms may not be changed orally
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought. In the
event that any particular provision or provisions of this Agreement shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of this Agreement, which shall continue in
full force and act and be binding upon the respective parties hereto. The
language of this Agreement shall be construed as a whole, according to its fair
meaning and intent, and not strictly for or against either party hereto,
regardless of who drafted or was principally responsible for drafting the
Agreement or the terms or conditions hereof.

 

FON Consulting LLC       By (Printed Name):    



Signed:     Title:         Bioxytran , Inc       By (Printed Name):    



Signed:     Title:    

 

 

5



 

